
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


EXECUTION COPY

        This SECURITIES PURCHASE AGREEMENT (this "Agreement") is dated as of
November 17, 2008, by and among Level 3 Communications, Inc., a Delaware
corporation (the "Company"), and each of the investors named in Exhibit A
attached hereto (each, an "Investor" and collectively, the "Investors").

W I T N E S S E T H:

        WHEREAS, the Company desires to issue and sell to each Investor pursuant
to this Agreement and the Registration Statement (as defined below), and each
Investor, severally, desires to purchase from the Company the aggregate
principal amount of the Company's 15% Convertible Senior Notes due 2013 as is
set forth opposite its respective name in Exhibit A attached hereto, which Notes
will be convertible into authorized but unissued shares of the Company's common
stock, par value $0.01 per share (the "Common Stock");

        WHEREAS, the Company is commencing on the date hereof three separate
offers (collectively, the "Tender Offers") to purchase for cash any and all of
its (i) 2.875% Convertible Senior Notes due 2010, (ii) 6% Convertible
Subordinated Notes due 2010 and (iii) 6% Convertible Subordinated Notes due
2009, at the consideration and subject to the terms and conditions set forth in
that certain Offer to Purchase, dated the date hereof, as the same may be
amended, supplemented, modified or waived (the "Offer to Purchase"); and

        WHEREAS, the Company will fund purchases pursuant to the Tender Offers
from the proceeds of the issuance and sale of the Notes (as defined below)
contemplated by this Agreement.

        NOW THEREFORE, in consideration of the mutual agreements,
representations, warranties and covenants herein contained, the parties hereto
agree as follows:

        1.    Definitions.    As used in this Agreement, the following terms
shall have the following respective meanings:

        (a)   "Advisory Clients" shall mean those institutional investment
clients of Southeastern, Davis and Chou, respectively, on whose behalf
Southeastern and Chou are purchasing the Notes.

        (b)   "Affiliate" shall mean, with respect to any Person, any other
Person controlling, controlled by or under direct or indirect common control
with such Person. For the purposes of this definition "control," when used with
respect to any specified Person, shall mean the power to direct the management
and policies of such Person, directly or indirectly, whether through ownership
of voting securities, by contract or otherwise; and the terms "controlling" and
"controlled" shall have meanings correlative to the foregoing.

        (c)   "Beneficially Own" with respect to any securities means having
"beneficial ownership" of such securities (as determined pursuant to Rule 13d-3
under the Exchange Act, as in effect on the date hereof); provided, however,
that a Person will be deemed to beneficially own (and have beneficial ownership
of) all securities that such Person has the right to acquire, whether such right
is exercisable immediately or with the passage of time or the satisfaction of
conditions. The terms "Beneficial Ownership" and "Beneficial Owner" have
correlative meanings.

        (d)   "Board of Directors" shall mean the board of directors of the
Company.

        (e)   "Chou" shall mean Chou Associates Management Inc.

        (f)    "Davis" shall mean Davis Selected Advisers, L.P., a Colorado
limited partnership.

        (g)   "Disclosure Documents" shall mean the Company's Annual Report on
Form 10-K for the year ended December 31, 2007, the Company's Quarterly Reports
on Form 10-Q for the quarters ended March 31, 2008, June 30, 2008 and
September 30, 2008, any Current Reports on Form 8-K filed and not furnished by
the Company to the SEC on or after December 31, 2007, the Company's Schedule 14A
Proxy Statement for its Annual Meeting of Stockholders, dated April 4,

--------------------------------------------------------------------------------



2008, the Registration Statement and the Prospectus, together in each case with
any documents incorporated by reference therein or exhibits thereto.

        (h)   "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended, and all of the rules and regulations promulgated thereunder.

        (i)    "Escrow Agent" shall mean The Bank of New York Mellon or any
successor or permitted assign of such Escrow Agent appointed in accordance with
the Escrow Agreement.

        (j)    "Escrow Agreement" shall mean that certain Escrow Agreement in
the form attached hereto as Exhibit B.

        (k)   "Escrow Deposit Date" shall mean December 8, 2008 or such later
date as determined by the Company after providing written notice thereof to the
Investors.

        (l)    "Exhibit A-1 Investors" shall mean those Investors set forth on
Exhibit A-1 attached hereto.

        (m)  "Fairfax" shall mean Fairfax Financial Holdings Limited, a
corporation incorporated under the laws of Canada.

        (n)   "Group" shall mean any group of Persons who, with respect to those
acquiring, holding, voting or disposing of Voting Securities would, assuming
ownership of the requisite percentage thereof, be required under Section 13(d)
of the Exchange Act to file a statement on Schedule 13D with the SEC as a
"person" within the meaning of Section 13(d)(3) of the Exchange Act, or who
would be considered a "person" for purposes of Section 13(g)(3) of the Exchange
Act.

        (o)   "Markel" shall mean Markel Corporation.

        (p)   "Material Adverse Effect" shall mean any change, event or
occurrence which, individually or in the aggregate, has had, or is reasonably
expected to have, a material adverse effect on, or a material adverse change in,
(i) the business, operations, financial condition or results of operations of
the Company and its subsidiaries, taken as a whole, or (ii) the ability of the
Company to perform its obligations under this Agreement, in each case other than
any change, event or occurrence (a) resulting from conditions in the United
States or foreign economies or securities or financial markets in general,
including, without limitation, debt markets, (b) resulting from any change in
the Company's stock price or the Company's failure to meet revenue or earnings
projections in and of itself (provided that the underlying causes of such
changes or failures shall not be excluded), (c) resulting from conditions in the
telecommunications industry in general, except to the extent that the Company is
disproportionately affected thereby, (d) resulting from the public announcement
of the transactions contemplated by this Agreement (e) arising out of or
resulting from actions of the Investors in connection with this Agreement,
(f) arising out of or resulting from acts or war, terrorism or military actions,
or the escalation thereof, or (g) arising out of or resulting from any changes
in generally accepted accounting principles or laws or regulations applicable to
the Company.

        (q)   "Notes" shall mean one or more of the Company's 15% Convertible
Senior Notes due 2013 containing the same terms and conditions and with the same
conversion features as set forth in the form of note attached hereto as
Exhibit C.

        (r)   "Person" shall mean an individual, partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association or joint venture.

        (s)   "Prospectus" shall mean the base prospectus included in the
Registration Statement together with the prospectus supplement relating to the
Securities first filed with the SEC pursuant to Rule 424(b) under the Securities
Act.

        (t)    "SEC" shall mean the Securities and Exchange Commission.

2

--------------------------------------------------------------------------------



        (u)   "Securities" shall mean the Notes and the shares of Common Stock
issuable upon conversion of the Notes.

        (v)   "Securities Act" shall mean the Securities Act of 1933, as
amended, and all of the rules and regulations promulgated thereunder.

        (w)  "Southeastern" shall mean Southeastern Asset Management, Inc., a
Tennessee corporation.

        (x)   "Trust Indenture Act" shall mean the Trust Indenture Act of 1939,
as amended and as in force as the date hereof.

        (y)   "Voting Securities" shall mean the shares of the Common Stock and
any other capital stock or equity securities of the Company having the general
voting power under ordinary circumstances to elect members of the Board of
Directors, and any other securities which are convertible into, or exchangeable
for, Voting Securities.

        2.    Purchase and Sale of the Notes.    

        2.1.    Purchase and Sale of the Notes; Escrow Deposit.    

        (a)   Subject to and upon the terms and conditions set forth in this
Agreement, at the Closing (as defined below), the Company shall issue and sell
to each Investor (in the case of each of Southeastern, Davis and Chou, on behalf
of its respective Advisory Clients), and each Investor (in the case of each of
Southeastern, Davis and Chou, on behalf of its respective Advisory Clients),
severally, shall purchase from the Company the aggregate principal amount of
Notes set forth opposite the name of such Investor under the heading "Principal
Amount of Notes to be Purchased" on Exhibit A attached hereto, at a purchase
price equal to 100% of the principal amount of Notes purchased.

        (b)   Subject to the satisfaction or waiver of the conditions set forth
in Section 6.1, on or prior to the Escrow Deposit Date, each Investor (other
than the Exhibit A-1 Investors) shall deposit (or cause to be deposited) into
escrow an amount equal to the purchase price set forth opposite the name of such
Investor under the heading "Purchase Price" on Exhibit A attached hereto, which
amount shall be held by the Escrow Agent pursuant to the terms of the Escrow
Agreement.

        2.2.    Closing.    

        (a)   The closing (the "Closing") shall take place at the offices of
Willkie Farr & Gallagher LLP, 787 Seventh Avenue, New York, New York on the
first business day after the satisfaction or waiver of the conditions set forth
in Sections 6.2 and 6.3 (other than those that by their terms are to be
satisfied or waived at the Closing), or such other date mutually agreed to by
the Company and the Investors (the "Closing Date"). At the Closing, (i) each
Exhibit A-1 Investor shall pay to the Company the purchase price set forth
opposite such Investor's name on Exhibit A attached hereto under the heading
"Purchase Price" by wire transfer to the Company of immediately available funds
and (ii) the Company shall deliver to the Escrow Agent a certificate certifying
the satisfaction or waiver of the conditions set forth in Section 6.2 (with a
copy to the Investors) and instruct the Escrow Agent to release to the Company
by wire transfer to the Company of immediately available funds of $360,124,000
(the "Escrow Deposit Amount") or, in the event the Escrow Amount (as defined in
the Escrow Agreement) is less than the Escrow Deposit Amount, the Escrow Amount,
against delivery by the Company to each Investor of Notes in the principal
amount set forth opposite such Investor's name on Exhibit A attached hereto.

3

--------------------------------------------------------------------------------





        3.    Representations and Warranties of the Company.    Except as set
forth in the Disclosure Documents filed with the SEC not less than one day prior
to the date of this Agreement, the Company hereby represents and warrants to
each of the Investors as follows:

        3.1.    Incorporation.    The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and is qualified to do business in each jurisdiction in which the character of
its properties or the nature of its business requires such qualification, except
where the failure to so qualify would not reasonably be expected to have a
Material Adverse Effect. The Company has all requisite corporate power and
authority to carry on its business as now conducted.

        3.2.    Subsidiaries.    Each subsidiary of the Company that is a
corporation has been duly incorporated, is validly existing as a corporation in
good standing under the laws of the jurisdiction of its incorporation, has the
corporate power and authority to own its properties and to conduct its business
and is duly registered, qualified and authorized to transact business and is in
good standing in each jurisdiction in which the conduct of its business or the
nature of its properties requires such registration, qualification or
authorization, except where such failure to so qualify or register would not be
reasonably be expected to have a Material Adverse Effect.

        3.3.    Capitalization.    As of the date of this Agreement, the
authorized capital stock of the Company consists of 2,250,000,000 shares of
Common Stock and 10,000,000 shares of undesignated preferred stock, par value
$0.01 per share. As of October 31, 2008, there were 1,611,053,938 shares of
Common Stock outstanding. All outstanding shares of Common Stock have been duly
authorized, and have been validly issued, are fully paid and nonassessable, and
have been approved for quotation on the Nasdaq Global Select Market. Since
September 30, 2008, (i) the Company has only issued options or other rights to
acquire Common Stock in the normal course of business consistent with past
practice pursuant to the Company's equity incentive and employee benefit plans,
and (ii) the only shares of capital stock issued by the Company were pursuant to
the exercise or conversion of outstanding awards under the Company's equity
incentive and employee benefit plans or pursuant to those certain exchanges of
Common Stock for outstanding debt described in the Disclosure Documents.

        3.4.    Authorization.    All corporate action on the part of the
Company, its officers, directors and stockholders necessary for the
authorization of the issuance of the Notes, the authorization, execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated herein has been taken. When executed and delivered by
the Company, this Agreement shall constitute the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as may be limited by bankruptcy, insolvency, reorganization or
other laws affecting creditors' rights generally and by general equitable
principles. The Company has all requisite corporate power to enter into this
Agreement and to carry out and perform its obligations under the terms of this
Agreement. At or prior to the Closing, the Company will have reserved for
issuance the shares of Common Stock issuable upon conversion of the Notes.

        3.5.    Valid Issuance.    

        (a)   The Notes have been duly authorized and, when executed by the
Company and authenticated by the Trustee (as defined below) in accordance with
the terms of the Indenture (as defined below) and delivered to and paid for by
the Investors in accordance with the terms of this Agreement, will constitute
the valid and legally binding obligations of the Company entitled to the
benefits provided by the indenture to be dated as of the Closing Date (the "Base
Indenture") between the Company and The Bank of New York Mellon, as Trustee (the
"Trustee"), as supplemented by the First Supplemental Indenture, to be dated as
of the Closing Date (the "First Supplemental Indenture" and together with the
Base Indenture, the "Indenture") between the Company and the Trustee, under
which such Notes are to be issued.

4

--------------------------------------------------------------------------------



The Base Indenture will be substantially in the form filed as an exhibit to the
Registration Statement; the Indenture has been duly authorized and duly
qualified under the Trust Indenture Act and, when executed and delivered by the
Company and the Trustee, will constitute a valid and legally binding obligation
of the Company, enforceable against the Company in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization or other laws
affecting creditors' rights generally and by general equitable principles; and
the Securities and the Indenture will conform to the descriptions thereof in the
Prospectus.

        (b)   Upon their issuance in accordance with the terms of the Notes, the
shares of Common Stock issued upon conversion of the Notes will be duly
authorized, validly issued, fully paid and non-assessable shares of Common Stock
free of all preemptive or similar rights.

        (c)   The Company's registration statement on Form S-3 (File
No. 333-154976) (the "Registration Statement"), including the base prospectus
relating to certain debt and equity securities to be offered from time to time
by the Company: (i) was prepared by the Company in conformity with the
requirements of the Securities Act and (ii) automatically became effective upon
the filing thereof with the SEC. The SEC has not issued a stop order suspending
the effectiveness of the Registration Statement. The Company has at all times
relevant to the offering of the Notes contemplated hereby complied with the
conditions for the use of Form S-3 and is eligible to use Form S-3. Copies of
the Registration Statement, including any amendments thereto and the Prospectus
contained therein have heretofore been delivered by the Company to the
Investors. The Registration Statement is effective under the Securities Act and
no post-effective amendment to the Registration Statement has been filed as of
the date of this Agreement. The Company has prepared and delivered to the
Investors and will file with the SEC pursuant to Rule 424(b), no later than two
business days after the date hereof, a supplement to the base prospectus
included in the Registration Statement relating to the Securities and the
offering thereof in conformity with the requirements of the Securities Act.

        3.6.    Absence of Certain Changes.    Since September 30, 2008, there
has not been any Material Adverse Effect.

        3.7.    Disclosure Documents.    The information contained or
incorporated by reference in the Disclosure Documents was true and correct in
all material respects as of the respective dates of the filing thereof with the
SEC (or if amended prior to the date hereof, as of the date of such amendment);
and, as of such respective dates, the Disclosure Documents did not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. The Prospectus does
not as of the date hereof contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

        3.8.    Consents.    All consents, approvals, orders and authorizations
required on the part of the Company in connection with the execution, delivery
or performance of this Agreement and the consummation of the transactions
contemplated herein have been obtained and will be effective as of the Closing
Date, other than (i) such filings required to be made after the Closing under
applicable federal and state securities laws and (ii) with respect to any of the
foregoing, where the failure to make or obtain would not reasonably be expected
to have a Material Adverse Effect.

        3.9.    No Conflict.    The execution and delivery of this Agreement by
the Company and the consummation of the transactions contemplated hereby will
not conflict with or result in any violation of or default (with or without
notice or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to a loss of a material
benefit

5

--------------------------------------------------------------------------------






under (i) any provision of the Certificate of Incorporation or By-laws of the
Company or (ii) any agreement or instrument, permit, franchise, license,
judgment, order, statute, law, ordinance, rule or regulations, applicable to the
Company or its properties or assets, except, in the case of clause (ii), as
would not, individually or in the aggregate, be reasonably expected to have a
Material Adverse Effect.

        3.10.    No Manipulation of Stock.    The Company has not taken, in
violation of applicable law, any action designed to or that might reasonably be
expected to cause or result in stabilization or manipulation of the price of the
Common Stock to facilitate the transactions contemplated hereby or the sale or
resale of the shares of Common Stock.

        3.11.    Company Not an "Investment Company".    The Company is not, and
immediately after receipt of payment for the Notes will not be, an "investment
company" or an entity "controlled" by an "investment company" within the meaning
of the Investment Company Act of 1940, as amended.

        4.    Representations and Warranties of Each Investor.    Each Investor,
severally for itself and not jointly with the other Investors (in the case of
each of Southeastern, Davis and Chou, for itself (unless otherwise indicated)),
represents and warrants to the Company as follows:

        4.1.    Organization.    Such Investor, if it is a legal entity, is duly
and validly existing under the jurisdiction of its organization.

        4.2.    Authorization.    All action on the part of such Investor (in
the case of each of Southeastern, Davis and Chou, on its part and on the part of
its respective Advisory Clients) necessary for the authorization, execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated herein has been taken. This Agreement constitutes the
legal, valid and binding obligation of such Investor, enforceable against such
Investor in accordance with its terms, except as such may be limited by
bankruptcy, insolvency, reorganization or other laws affecting creditors' rights
generally and by general equitable principles. Such Investor has all requisite
power to enter into this Agreement and to carry out and perform its obligations
under the terms of this Agreement.

        4.3.    No Conflict.    The execution and delivery of this Agreement by
such Investor and the consummation of the transactions contemplated hereby will
not conflict with or result in any violation of or default by such Investor
(with or without notice or lapse of time, or both) under, or give rise to a
right of termination, cancellation or acceleration of any obligation or to a
loss of a material benefit under (i) any provision of the organizational
documents of such Investor or (ii) any agreement or instrument, permit,
franchise, license, judgment, order, statute, law, ordinance, rule or
regulations, applicable to such Investor or its respective properties or assets,
except as would not, individually or in the aggregate, be reasonably expected to
have a material adverse effect on the ability of such Investor to perform its
obligations under this Agreement.

        4.4.    Consents.    All consents, approvals, orders and authorizations
required on the part of such Investor (in the case of each of Southeastern,
Davis and Chou, on its part, and to its knowledge, on the part of its respective
Advisory Clients) in connection with the execution, delivery or performance of
this Agreement and the consummation of the transactions contemplated herein have
been obtained and will be effective as of the Closing Date.

        4.5.    No Manipulation of Stock.    Such Investor (in the case of each
of Southeastern, Davis and Chou, it and, to its knowledge, its respective
Advisory Clients) has not taken, in violation of applicable law, any action
designed to or that might reasonably be expected to cause or result in
stabilization or manipulation of the price of the Common Stock to facilitate the
transactions contemplated hereby or the sale or resale of the shares of Common
Stock.

6

--------------------------------------------------------------------------------



        4.6.    Group; Affiliate.    

        (a)   In the case of Southeastern, Southeastern together with the other
Investors do not constitute a Group. Southeastern hereby agrees that it shall
not take any actions such that it and the other Investors may be deemed to be a
Group. After giving effect to the sale and purchase of the Notes contemplated
under this Agreement, Southeastern together with its Affiliates will
Beneficially Own less than thirty-five percent (35%) of the Company's
outstanding Common Stock. Southeastern has on the date hereof delivered to the
Company a certificate setting forth a true and correct list of the Common Stock
Beneficially Owned by Southeastern and its Affiliates as of such date.

        (b)   Such Investor (other than Southeastern) together with the other
Investors do not constitute a Group. Such Investor hereby agrees that it shall
not take any actions such that the Investors may be deemed to be a Group. After
giving effect to the sale and purchase of the Notes contemplated under this
Agreement, such Investor together with its Affiliates will Beneficially Own less
than fifteen percent (15%) of the Company's outstanding Common Stock.

        4.7.    Purchase Entirely for Own Account.    Such Investor is acquiring
the Notes for its own account (in the case of each of Southeastern, Davis and
Chou, on behalf of its respective Advisory Clients) and not with a view to, or
for sale in connection with any distribution of the Notes, but subject,
nevertheless, to any requirement of law that the disposition of such Investor's
property shall at all times be within such Investor's control. Such Investor has
no present agreement, undertaking, arrangement, obligation or commitment
providing for the disposition of the Notes.

        4.8.    Investor Status.    In the case of Southeastern, Davis and Chou,
each of their respective Advisory Clients is a institutional "accredited
investor" as defined in Rule 501 under the Securities Act.

        4.9.    Accuracy of Information Supplied for Registration
Statement.    In the case of each of Southeastern and Fairfax (each a "Holder"
and together the "Holders"), the information regarding such Investor and its
Affiliates supplied or to be supplied by it in writing specifically for
inclusion or incorporation by reference into that certain registration statement
referred to in Section 5.5 herein will not, as of the date of such registration
statement, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein not misleading.

        5.    Covenants.    

        5.1.    Governmental Approvals.    

        (a)   As soon as practicable after the execution of this Agreement, the
Company and each Investor shall file all applications and reports and take such
other action which is reasonably required to be taken or filed with any
governmental authority in connection with the transactions contemplated by this
Agreement. The Company and each Investor shall give all additional notices to
third parties and take other action reasonably required to be or taken by it
under any authorization, lease, note, mortgage, indenture, agreement or other
instrument or any law, rule, regulation, demand or court or administrative order
in connection with the transactions contemplated by this Agreement.

        (b)   Following the Closing, in connection with the conversion of the
Notes to the extent required by applicable law, the Company and each Investor
shall (i) make any required filing with the U.S. Federal Trade Commission
("FTC"), Department of Justice ("DOJ") and any other governmental authority
required under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended (the "HSR Act") or any other applicable law with respect to such
conversion of the Notes, (ii) as promptly as practicable make or cause their
Affiliates to make

7

--------------------------------------------------------------------------------






any filing or notice required under any other antitrust or competition law or
other law or regulation agreed by the parties to be applicable to such
conversion of the Notes and (c) provide any supplemental information requested
in connection with the HSR Act or such other antitrust, competition or other
laws or regulations as promptly as practicable after such request is made. Each
of the Company and the Investors shall, and shall cause its Affiliates to,
furnish to the other such information and assistance as the other may reasonably
request in connection with its preparation of any filing or submission which is
necessary under the HSR Act or such other applicable law or which is otherwise
requested by the FTC or DOJ or other governmental authority and shall keep each
other apprised of the status of any communications with, and inquiries or
requests for additional information from, the FTC and DOJ or other governmental
authority.

        5.2.    Further Assurances.    Each party agrees to cooperate with each
other and their respective officers, employees, attorneys, accountants and other
agents, and, generally, do such other acts and things in good faith as may be
reasonable or appropriate to timely effectuate the intents and purposes of this
Agreement and the consummation of the transactions contemplated hereby,
including, but not limited to, taking any action to facilitate the filing any
document or the taking of any action to assist the other parties hereto in
complying with the terms of Section 5.1 hereof.

        5.3.    Nasdaq.    Within ten business days following the Closing Date,
the Company shall cause the shares of Common Stock initially issuable upon
conversion of the Notes to be listed and admitted and authorized for trading,
subject to official notice of issuance, on the Nasdaq Global Select Market.

        5.4.    Shares Issuable upon Conversion.    The Company will at all
times have and keep available for issuance such number of shares of Common Stock
as shall be sufficient to permit the conversion of the Notes into Common Stock
as provided for in the Indenture, including as may be adjusted in accordance
with the Notes.

        5.5.    Registration.    

        (a)   The Company shall use reasonable best efforts to prepare and file
with the SEC within 20 days following the Closing a registration statement on
Form S-3 under Rule 415 of the Securities Act to enable the resale of the
Registrable Securities (as defined below) by each Holder, from time to time, in
compliance with the Securities Act (the "Resale Registration Statement"). The
Company shall use reasonable best efforts to prepare and file with the SEC such
amendments and supplements to the Resale Registration Statement and the
prospectus used in connection therewith (the "Resale Prospectus") as may be
necessary to keep the Resale Registration Statement effective and free from any
material misstatement or omission to state a material fact. Notwithstanding the
foregoing, the Company shall not be required to keep the Resale Registration
Statement in effect with respect to the Registrable Securities of a Holder if
the Company shall have received an opinion of counsel reasonably satisfactory to
the Company and such Holder, that such Holder is not an Affiliate of the
Company. "Registrable Securities" shall mean (i) any securities of the Company
held by the Advisory Clients of Southeastern at the time of the Company's filing
of the Resale Registration Statement and over which securities Southeastern has
discretionary authority and (ii) any securities of the Company Beneficially
Owned by Fairfax at the time of the Company's filing of the Resale Registration
Statement. The Company shall bear all expenses in connection with the Company's
registration of the Registrable Securities pursuant to this Section 5.5,
provided, however, that the Holders shall bear the cost of all underwriting
discounts and selling commissions and similar fees applicable to the sale of the
Securities and fees and expenses of its legal counsel and all transfer taxes.

8

--------------------------------------------------------------------------------







        (b)   In the event (i) of any request by the SEC or any other federal or
state governmental authority during the period of effectiveness of the Resale
Registration Statement for amendments or supplements to a Resale Registration
Statement or related Prospectus or for additional information; (ii) of the
issuance by the SEC or any other federal or state governmental authority of any
stop order suspending the effectiveness of a Resale Registration Statement or
the initiation of any proceedings for that purpose; (iii) of any event or
circumstance not otherwise covered by clause (iv) below which, upon the advice
of its counsel, necessitates the making of any changes in the Resale
Registration Statement or Resale Prospectus, or any document incorporated or
deemed to be incorporated therein by reference, so that, in the case of the
Resale Registration Statement, it will not contain any untrue statement of a
material fact or any omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, and that in
the case of the Resale Prospectus, it will not contain any untrue statement of a
material fact or any omission to state a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; or (iv) the Company
determines in good faith that offers and sales pursuant to the Resale
Registration Statement should not be made by reason of the presence of material
undisclosed circumstances or developments with respect to which the disclosure
that would be required in such a Resale Registration Statement or related Resale
Prospectus, is reasonably likely to have a seriously detrimental effect on the
Company, then the Company shall deliver a certificate in writing to the Holders
(the "Suspension Notice") to the effect of the foregoing and, upon receipt of
such Suspension Notice, each Holder will refrain from selling any Registrable
Securities pursuant to the Resale Registration Statement (a "Suspension") until
it receives copies of a supplemented or amended Resale Prospectus prepared and
filed by the Company, or until it is advised in writing by the Company that the
current Resale Prospectus may be used, and has received copies of any additional
or supplemental filings that are incorporated or deemed incorporated by
reference in any such Resale Prospectus. In the event of any Suspension, the
Company will use reasonable best efforts to cause the use of the Resale
Prospectus so suspended to be resumed as soon as reasonably practicable after
the delivery of a Suspension Notice to the Holders.

        (c)   Notwithstanding the foregoing paragraphs of this Section 5.5, no
Suspension under clause (v) of Section 5.5(b) shall continue for more than
forty-five (45) days and the Company shall not deliver more than one Suspension
Notice under such clause in any twelve-month period.

        (d)   Provided that a Suspension is not then in effect, each Holder may
sell Registrable Securities under the Resale Registration Statement, provided,
to the extent required by applicable law, that it arranges for delivery of a
current Resale Prospectus to the transferee of such securities. Upon receipt of
a request therefor, the Company will provide an adequate number of current
Resale Prospectuses to each Holder.

        (e)   Upon the effectiveness of the Resale Registration Statement, the
Company shall withdraw the Company's Registration Statement on Form S-3 (File
No.: 333-125030) and all securities registered thereunder which remain unsold as
of the date thereof shall be removed from registration.

        5.6.    Tender Offer.    Each Exhibit A-1 Investor shall tender into the
Tender Offers all of the Company's 2.875% Convertible Senior Notes due 2010, 6%
Convertible Subordinated Notes due 2010 and 6% Convertible Subordinated Notes
due 2009 Beneficially Owned by such Investor within 10 business days following
the date hereof in accordance with the Offer to Purchase. Such Exhibit A-1
Investor shall not withdraw any such notes tendered into the Tender Offers.

9

--------------------------------------------------------------------------------



        6.    Conditions Precedent.    

        6.1.    Conditions to the Obligation of the Investors to Deposit the
Purchase Price into Escrow.    The several obligations of each Investor (other
than the Exhibit A-1 Investors) to deposit (or cause to be deposited) an amount
equal to the purchase price set forth opposite the name of such Investor under
the heading "Purchase Price" on Exhibit A attached hereto pursuant to
Section 2.1(b) of this Agreement, are subject to the satisfaction of the
following conditions precedent:

        (a)   The representations and warranties of the Company contained in
Section 3 of this Agreement shall be true and correct in all material respects
on the date hereof and on the Escrow Deposit Date as though made on the Escrow
Deposit Date (except that those representations and warranties that address
matters only as of a particular date shall have been true and correct only on
such date). The Company shall have performed and complied in all material
respects with all obligations, covenants and conditions to be performed and
complied with by the Company under this Agreement on or prior to the Escrow
Deposit Date.

        (b)   The purchase of, and payment for, the Notes by each Investor shall
not be prohibited or enjoined by any law or governmental or court order or
regulation.

        (c)   No stop order suspending the effectiveness of the Registration
Statement shall have been issued and no proceedings for that purpose shall have
been instituted or threatened.

        (d)   The Company and the Escrow Agent shall have executed and delivered
the Escrow Agreement in the form attached hereto as Exhibit B.

        (e)   The Tender Offers shall not have been terminated.

        6.2.    Conditions to the Obligation of the Investors to Consummate the
Closing.    The several obligations of each Investor to consummate the
transactions to be consummated at the Closing, and to purchase and to cause the
Escrow Agent to deliver the purchase price payable for the Notes being purchased
by it at the Closing pursuant to this Agreement, are subject to the satisfaction
of the following conditions precedent:

        (a)   The representations and warranties of the Company contained in
Section 3 of this Agreement shall be true and correct in all material respects
on the date hereof and on the Closing Date as though made on the Closing Date
(except that those representations and warranties that address matters only as
of a particular date shall have been true and correct only on such date).

        (b)   The purchase of, and payment for, the Notes by each Investor shall
not be prohibited or enjoined by any law or governmental or court order or
regulation.

        (c)   No stop order suspending the effectiveness of the Registration
Statement shall have been issued and no proceedings for that purpose shall have
been instituted or threatened.

        (d)   The Company and the Trustee shall have executed and delivered the
Base Indenture in the form filed as an exhibit to the Registration Statement and
the First Supplemental Indenture in the form attached hereto as Exhibit D and
the Trustee shall have executed and delivered a certificate of authentication
with respect to the Notes. The Company shall have performed and complied in all
material respects with all obligations, covenants and conditions to be performed
and complied with by the Company under this Agreement on or prior to the Closing
Date.

        (e)   Each Investor shall have received from the Company's counsel,
Willkie Farr & Gallagher LLP, an opinion substantially in the form attached
hereto as Exhibit E.

10

--------------------------------------------------------------------------------



        (f)    The Company shall have accepted for payment at least $177,270,500
aggregate principal amount of the Company's 2.875% Convertible Senior Notes due
2010 and at least $240,833,000 aggregate principal amount of the Company's 6%
Convertible Subordinated Notes due 2010 in the Tender Offers for such notes.

        Notwithstanding anything in this Agreement to the contrary, no Investor
shall be obligated to consummate the transactions contemplated by this Agreement
unless the conditions set forth in Section 6.3 herein have been satisfied with
respect to other Investors purchasing in the aggregate such principal amount of
the Notes that, when taken together with the principal amount of Notes to be
purchased by such Investor, equals at least $373,000,000.

        6.3.    Conditions to the Obligation of the Company to Consummate the
Closing.    The obligation of the Company to consummate the transactions to be
consummated at the Closing, and to issue and sell to each Investor the Notes to
be purchased by it at the Closing pursuant to this Agreement, is subject to the
satisfaction of the following conditions precedent:

        (a)   The representations and warranties of such Investor contained in
Section 4 of this Agreement shall be true and correct in all material respects
on the date hereof and on the Closing Date as though made on the Closing Date
(except that those representations and warranties that address matters only as
of a particular date shall have been true and correct only on such date). Such
Investor shall have performed and complied in all material respects with all
obligations, covenants and conditions to be performed and complied with by such
Investor under this Agreement on or prior to the Closing Date.

        (b)   (i) The Escrow Agent shall have delivered to the Company an amount
equal to the Escrow Deposit Amount or, in the event the Escrow Amount is less
than Escrow Deposit Amount, the Escrow Amount and (ii) each Exhibit A-1 Investor
shall have delivered to the Company an amount equal to the purchase price set
forth opposite such Investor's name on Exhibit A attached hereto under the
heading "Purchase Price."

        (c)   The sale of the Notes by the Company shall not be prohibited or
enjoined by any law or governmental or court order or regulation.

        (d)   No stop order suspending the effectiveness of the Registration
Statement shall have been issued and no proceedings for that purpose shall have
been instituted or threatened.

        (e)   The Trustee shall have executed and delivered the Base Indenture
in the form filed as an exhibit to the Registration Statement and the First
Supplemental Indenture in the form attached hereto as Exhibit D and the Trustee
shall have executed and delivered a certificate of authentication with respect
to the Notes.

        (f)    The Company shall have accepted for payment at least $177,270,500
aggregate principal amount of the Company's 2.875% Convertible Senior Notes due
2010 and at least $240,833,000 aggregate principal amount of the Company's 6%
Convertible Subordinated Notes due 2010 in the Tender Offers for such notes.

        (g)   Southeastern shall have executed and delivered a certificate
confirming the accuracy of its representations in that certain certificate
delivered pursuant to Section 4.6(a), regarding the beneficial ownership by
Southeastern of certain shares of Common Stock.

        Each Investor's obligations under this Agreement shall be several and
independent from the obligations of each other Investor; provided, however,
that, notwithstanding anything in this Agreement to the contrary, the Company
shall not be obligated to consummate the transactions contemplated by this
Agreement unless the conditions set forth in this Section 6.3 have been
satisfied with respect to all of the Investors.

11

--------------------------------------------------------------------------------



        7.    Termination.    

        7.1.    Conditions of Termination.    Notwithstanding anything to the
contrary contained herein, this Agreement may be terminated at any time before
the Closing (a) by mutual consent of the Company and the Investors, (b) by an
Investor or the Company if the Closing shall not have occurred on or prior to
January 31, 2009.

        7.2.    Effect of Termination.    In the event of termination pursuant
to Section 7.1 hereof, this Agreement shall become null and void and have no
effect (other than this Section 7.2 and Article 8, which shall survive
termination), with no liability on the part of the Company or the Investors, or
their directors, officers, agents or stockholders, with respect to this
Agreement, except for the liability for any willful breach of this Agreement.
Upon termination of this Agreement, any amounts then held in escrow pursuant to
the terms of the Escrow Agreement shall be distributed by the Escrow Agent to
the Investors in accordance with the terms of the Escrow Agreement. In addition,
in the event this Agreement is terminated pursuant to Section 7.1(b) (other than
as a result of a breach of this Agreement by one or more of the Investors), the
Company shall promptly pay to the Investors (other than the Exhibit A-1
Investors), by wire transfer of immediately available funds, an aggregate of
$2,000,000 (the "Termination Fee"), with each such Investor receiving such
fraction of the Termination Fee as represents the principal amount of Notes to
be purchased by such Investor divided by the aggregate principal amount of the
Notes to be purchased by all Investors (other than the Exhibit A-1 Investors)
under this Agreement.

        8.    Miscellaneous Provisions.    

        8.1.    Public Statements or Releases.    Neither the Company nor any
Investor shall make any public announcement with respect to the existence or
terms of this Agreement or the transactions provided for herein without the
prior approval of the other parties, which shall not be unreasonably withheld or
delayed. Notwithstanding the foregoing, nothing in this Section 8.1 shall
prevent any party from making any public announcement it considers necessary in
order to satisfy its obligations under the law or the rules of any national
securities exchange or market, provided such party, to the extent practicable,
provides the other parties with an opportunity to review and comment on any
proposed public announcement before it is made.

        8.2.    Pronouns.    All pronouns or any variation thereof shall be
deemed to refer to the masculine, feminine or neuter, singular or plural, as the
identity of the person, persons, entity or entities may require.

        8.3.    Notices.    

        (a)   Any notices, reports or other correspondence (hereinafter
collectively referred to as "correspondence") required or permitted to be given
hereunder shall be in writing and shall be deemed to have been duly given (i) on
the date of service if served personally; (ii) on the business day after
delivery to Federal Express or similar overnight courier; or (iii) on the third
business day after mailing, if mailed to the party to whom notice is to be given
by first class mail, registered or certified, postage prepaid and properly
addressed, to the party as set forth in (b) and (c) below.

        (b)   All correspondence to the Company shall be addressed as follows:

Level 3 Communications, Inc.
1025 Eldorado Boulevard
Broomfield, CO 80021
Attention: Thomas C. Stortz

12

--------------------------------------------------------------------------------



with a copy to:

Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019
Attention: David K. Boston

        (c)   All correspondence to any Investor shall be sent to such Investor
at the address set forth in Exhibit A attached hereto.

        (d)   Any Person may change the address to which correspondence to it is
to be addressed by notification as provided for herein.

        8.4.    Captions.    The captions and paragraph headings of this
Agreement are solely for the convenience of reference and shall not affect its
interpretation.

        8.5.    Severability.    Should any part or provision of this Agreement
be held unenforceable or in conflict with the applicable laws or regulations of
any jurisdiction, the invalid or unenforceable part or provisions shall be
replaced with a provision which accomplishes, to the extent possible, the
original business purpose of such part or provision in a valid and enforceable
manner, and the remainder of this Agreement shall remain binding upon the
parties hereto.

        8.6.    Governing Law.    This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, without giving
effect to conflict of law principles thereof.

        8.7.    Waiver.    No waiver of any term, provision or condition of this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be, or be construed as, a further or continuing waiver of any such
term, provision or condition or as a waiver of any other term, provision or
condition of this Agreement.

        8.8.    Expenses.    Each party shall bear the cost of any and all fees
and expenses incurred in connection with the transactions contemplated hereby
including, without limitation, legal, consulting and accounting fees; provided,
however, that the Company shall pay the fees of one counsel to the Investors not
in excess of $50,000. Each Investor shall bear all expenses in connection with
any filings under the HSR Act in connection with its purchase of Notes and
acquisition of Common Stock upon conversion of such Notes.

        8.9.    Assignment.    The rights and obligations of the parties hereto
shall inure to the benefit of and shall be binding upon the authorized
successors and permitted assigns of each party. None of the parties may assign
its rights or obligations under this Agreement or designate another person
(i) to perform all or part of its obligations under this Agreement or (ii) to
have all or part of its rights and benefits under this Agreement, in each case
without the prior written consent of the other parties. In the event of any
assignment in accordance with the terms of this Agreement, the assignee shall
specifically assume and be bound by the provisions of the Agreement by executing
and agreeing to an assumption agreement reasonably acceptable to the Company.
Notwithstanding the foregoing, each of Fairfax and Markel may assign its rights
and obligations under this Agreement to one or more its respective subsidiaries,
provided that any such subsidiary assignee specifically assumes and agrees to be
bound by the provisions of the Agreement by executing an assumption agreement
reasonably acceptable to the Company, and provided further that, in the event of
any such assignment by Fairfax or Markel, Fairfax and Markel, as the case may
be, shall remain liable for the performance of all such assigned obligations
under this Agreement.

        8.10.    Counterparts.    This Agreement may be signed in one or more
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

13

--------------------------------------------------------------------------------



        8.11.    Entire Agreement; Amendment.    This Agreement (including the
exhibits hereto) constitutes the entire agreement between the parties hereto
respecting the subject matter hereof and supersedes all prior agreements,
negotiations, understandings, representations and statements respecting the
subject matter hereof, whether written or oral, including that certain
Securities Purchase Agreement, dated as of November 17, 2008 and delivered by
the parties hereto (other than Davis) prior to this Agreement, by and among the
Company and each of the Investors (other than Davis) regarding the issuance and
sale of the Notes. No modification, alteration, waiver or change in any of the
terms of this Agreement (other than Sections 5.5 and 5.6) shall be valid or
binding upon the parties hereto unless made in writing and duly executed by the
Company and the Investors. No modification, alteration, waiver or change in any
of the terms of Section 5.5 shall be valid or binding upon the Company or the
Holders unless made in writing and duly executed by the Company and the Holders.
No modification, alteration, waiver or change in any of the terms of Section 5.6
shall be valid or binding upon the Company or the Exhibit A-1 Investors unless
made in writing and duly executed by the Company and Exhibit A-1 Investors.

14

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Agreement
under seal as of the day and year first above written.

    LEVEL 3 COMMUNICATIONS, INC.
 
 
By:
 
/s/ THOMAS C. STORTZ


--------------------------------------------------------------------------------

        Name:   Thomas C. Stortz         Title:   Vice President, Chief Legal
Officer and Secretary
 
 
INVESTORS:
 
 
MARKEL CORPORATION
 
 
By:
 
/s/ STEVEN A. MARKEL


--------------------------------------------------------------------------------

        Name:   Steven A. Markel         Title:   Vice Chairman
 
 
WALTER SCOTT, JR. CHARITABLE REMAINDER ANNUITY TRUST
 
 
By:
 
/s/ WALTER SCOTT, JR.


--------------------------------------------------------------------------------

Walter Scott, Jr., Trustee
Walter Scott, Jr. Charitable Remainder Annuity Trust
Dated December 19, 1990
 
 
SUZANNE AND WALTER SCOTT CHARITABLE REMAINDER UNITRUST
 
 
By:
 
/s/ WALTER SCOTT, JR.


--------------------------------------------------------------------------------

Walter Scott, Jr., Trustee
Suzanne and Walter Scott Charitable Remainder Unitrust
Dated March 12, 1997
 
 
WS CHARITABLE REMAINDER UNITRUST (II)
 
 
By:
 
/s/ WALTER SCOTT, JR.


--------------------------------------------------------------------------------

Walter Scott, Jr., Trustee
WS Charitable Remainder Unitrust (II)
Dated July 21, 1997
 
 
 
 
/s/ WALTER SCOTT, JR.


--------------------------------------------------------------------------------

Walter Scott, Jr.

--------------------------------------------------------------------------------




 
 
2002 ROBERT EDWARD JULIAN IRREVOCABLE DESCENDANT'S TRUST
 
 
By:
 
/s/ CAROLE L. JULIAN


--------------------------------------------------------------------------------

Carole L. Julian, Trustee
 
 
CAROLE LEE JULIAN REVOCABLE TRUST
 
 
By:
 
/s/ CAROLE L. JULIAN


--------------------------------------------------------------------------------

        Name:   Carole L. Julian         Title:   Trustee
 
 
 
 
/s/ ROBERT E. JULIAN


--------------------------------------------------------------------------------

Robert E. Julian
 
 
JULIAN PROPERTIES LP
 
 
By:
 
Julian Management Inc., its general partner
 
 
By:
 
/s/ ROBERT E. JULIAN


--------------------------------------------------------------------------------

        Name:   Robert E. Julian         Title:   President
 
 
ROBERT AND CAROLE JULIAN CHARITABLE FOUNDATION
 
 
By:
 
/s/ ROBERT E. JULIAN


--------------------------------------------------------------------------------

        Name:   Robert E. Julian         Title:   Director
 
 
 
 
/s/ GARY L. WEST


--------------------------------------------------------------------------------

Gary L. West
 
 
 
 
/s/ MARY E. WEST


--------------------------------------------------------------------------------

Mary E. West
 
 
STEELHEAD NAVIGATOR MASTER, L.P.
 
 
By:
 
Steelhead Partners, LLC, its investment manager
 
 
By:
 
/s/ CAROL LOKEY


--------------------------------------------------------------------------------

        Name:   Carol Lokey         Title:   Chief Financial Officer

--------------------------------------------------------------------------------




 
 
SOUTHEASTERN ASSET MANAGEMENT, INC.,
        on behalf of certain institutional clients
 
 
By:
 
/s/ ANDREW R. MCCARROLL


--------------------------------------------------------------------------------

        Name:   Andrew R. McCarroll         Title:   Vice President and General
Counsel
 
 
CHOU ASSOCIATES MANAGEMENT INC.,
        on behalf of certain institutional clients
 
 
By:
 
/s/ FRANCIS CHOU


--------------------------------------------------------------------------------

        Name:   Francis Chou         Title:   Chief Executive Officer
 
 
FAIRFAX FINANCIAL HOLDINGS LIMITED,
 
 
 
 
By its Investment Manager, Hamblin Watsa Investment Counsel Ltd.
 
 
By:
 
/s/ PAUL RIVETT


--------------------------------------------------------------------------------

        Name:   Paul Rivett         Title:   Vice President and Chief Operating
Officer
 
 
DAVIS SELECTED ADVISERS, L.P.
 
 
By:
 
Davis Investments, LLC
 
 
By:
 
/s/ TOM TAYS


--------------------------------------------------------------------------------

        Name:   Tom Tays         Title:   Vice President and Chief Legal Officer

--------------------------------------------------------------------------------



EXHIBIT A

Investor Name and Address
  Principal Amount of Notes
to be Purchased   Purchase Price  

Fairfax Financial Holdings Limited

  $ 100,062,000   $ 100,062,000  

Southeastern Asset Management, Inc. 

 
$
100,062,000  
$
100,062,000  

Chou Associates Management Inc. 

 
$
50,000,000  
$
50,000,000  

Steelhead Navigator Master, L.P. 

 
$
20,000,000  
$
20,000,000  

Davis Selected Advisers, L.P. 

 
$
40,000,000  
$
40,000,000  

Markel Corporation

 
$
25,000,000  
$
25,000,000  

Mary E. West

 
$
12,500,000  
$
12,500,000  

Gary L. West

 
$
12,500,000  
$
12,500,000  

Walter Scott, Jr. 

 
$
6,370,000
(1)
$
6,370,000
(1)

Walter Scott, Jr. Charitable Remainder Annuity Trust

 
$
0
(2)
$
0
(2)

Suzanne and Walter Scott Charitable Remainder Unitrust

 
$
2,116,000  
$
2,116,000  

WS Charitable Remainder Unitrust (II)

 
$
2,290,000  
$
2,290,000  

2002 Robert Edward Julian Irrevocable Descendant's Trust

 
$
430,000  
$
430,000  

Carole Lee Julian Revocable Trust

 
$
790,000  
$
790,000  

Robert and Carol Julian Charitable Foundation

 
$
280,000  
$
280,000  

Julian Properties LP

 
$
980,000  
$
980,000  

Robert E. Julian

 
$
420,000  
$
420,000  

--------------------------------------------------------------------------------

(1)If the Company shall have accepted for payment any of its 6% Convertible
Subordinated Notes due 2009 pursuant to the terms of the Tender Offer for such
securities, for all purposes under this Agreement and this Exhibit A, the
"Principal Amount of Notes to be Purchased" by Walter Scott, Jr. shall be deemed
to equal $29,370,000 and the "Purchase Price" to be paid by Walter Scott, Jr.
for such principal amount of Notes shall be deemed to equal $29,370,000.

(2)If the Company shall have accepted for payment any of its 6% Convertible
Subordinated Notes due 2009 pursuant to the terms of the Tender Offer for such
securities, for all purposes under this Agreement and this Exhibit A, the
"Principal Amount of Notes to be Purchased" by Walter Scott, Jr. Charitable
Remainder Annuity Trust shall be deemed to equal $3,200,000 and the "Purchase
Price" to be paid by Walter Scott, Jr. Charitable Remainder Annuity Trust for
such principal amount of Notes shall be deemed to equal $3,200,000.

--------------------------------------------------------------------------------



EXHIBIT A-1

Exhibit A-1 Investors

Walter Scott, Jr.

Walter Scott, Jr. Charitable Remainder Annuity Trust

Suzanne and Walter Scott Charitable Remainder Unitrust

WS Charitable Remainder Unitrust (II)

2002 Robert Edward Julian Irrevocable Descendant's Trust

Carole Lee Julian Revocable Trust

Robert and Carol Julian Charitable Foundation

Julian Properties LP

Robert E. Julian

--------------------------------------------------------------------------------



EXHIBIT B

FORM OF ESCROW AGREEMENT

--------------------------------------------------------------------------------



EXHIBIT C

FORM OF NOTE

        See Exhibit A to Exhibit D hereto.

--------------------------------------------------------------------------------



EXHIBIT D

FORM OF FIRST SUPPLEMENTAL INDENTURE

--------------------------------------------------------------------------------



EXHIBIT E

FORM OF OPINION OF WILLKIE FARR & GALLAGHER LLP

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1

